Sheerwood, C. J. —
1st. Upon carefully reading the statement of the plaintiff’s cause of action filed with the *572justice, we have no doubt that it shows clearly, though not so declaring in so many words, that the heifer was killed in the township in which the justice resided and had jurisdiction. This we think quite apparent from the caption of tire statement showing of what township the justice was, and then the body of the statement showing that the defendant “ owned and operated all that part of the Belmont branch, &c., that passes through Iron township ; ” then follow averments that the heifer was killed by the locomotive and train of cars of defendant, “in passing over its said road and that the heifer, strayed upon “ said railroad track, between mile posts 79 and 80 in said township of Iron and was run against, struck and killed as aforesaid. The only road operated by defendant as disclosed by the statement is that passing through “ Iron township,” and the killing is alleged to have been done “ in passing over its said road. We think, therefore, that the statement should be held sufficient on the point of jurisdiction, and unlike the statements made in other cases, whose sufficiency has heretofore not met our approval.
2nd. In regard to the question of double damages it is enough to cite the case of Barnett v. A. & P. R. R. Co., 68 Mo. 56, as conclusive as to the constitutionality of the act giving such damages. Finding no error in the record we affirm the judgment.
All qoncur.